Title: Memorandums to Benjamin Bankson, [15 September 1793]
From: Jefferson, Thomas
To: Bankson, Benjamin



[15 Sep. 1793]

Memorandums for Mr. Bankson.
Mr. Bankson will receive for me at the Treasury 875. Dollars. He will in the first place pay 600. Dollars of it to the bank of North America, and take up a note of mine for that sum endorsed by J. Bringhurst and due the 3d. or 4th. of October.


There will then remain free money

275. Dol.


also Mr. Bringhurst’s note now delivd. to Mr.  Bankson for

 48.




323


Out of this Mr. Bankson will be pleased to pay





Dol



My note in the hands of Mr. John Ross payable Oct. 4.
215.
(say 215)


Mrs. Fullerton, the acct. now delivd.
 66.67



Mr. Ker. do.
 41.20
322.87


 
Bringhurst’s note is payable at sight, and Crosby will collect it. It may furnish the payment to Mr. Ker.
The blank commission for a Marshal of this district in the room of Colo. Biddle, who means to resign at the expiration of his term, is offered to Genl. Moylan, who is desired to write to Mr. Bankson, if he accepts it. In that case his name is to be inserted. If he does not accept, it is then to be offered to Majr. Lenox, and his name inserted. If he will not accept Mr. Bankson will be pleased to write to the President informing him of it, and asking his orders. I think Colo. Biddle’s commission expire’s about the 20th. inst. so there is no time to be lost.
Forward all letters to me ‘at Monticello near Charlottesville’ by the post of every Monday morning. It goes through but once a week. 
Forward Freneau’s and Fenno’s papers and the Leyden gazette. But no other newspapers. Keep back also all foreign packets appearing to have newspapers in them, and all packets appearing to have books or pamphlets.
After Monday the 21st. of October send nothing more to me, as before their arrival at my house, I shall be set out on my return to Philadelphia.
Send by post to the President all the Sea letters countersigned by me and not yet signed by him. As fast as they are sealed, let them be sent to the Treasury.
I have desired Mr. Genet, Mr. Hammond, Mr. Van Berckel and Messrs. Viar and Jaudenes to indorse their names on the letters they write to me in my absence. Forward them with my other letters till the President’s return, but after his return send them to him instead of me.
